Case 2:16-cv-06456-JS-SIL Document 37 Filed 12/26/18 Page 1 of 1 PageID #: 124




                                                     December 26, 2018

Via ECF Only
The Honorable Steven I. Locke
United States Magistrate Judge for the
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

       Re:     Phyllis Carter v. Cablevision Systems Corp., et al.,
               Docket No.: 16-cv-06456 (JS)(SIL)

Dear Judge Locke:

       As the Court knows, we represent the Plaintiffs in the above-referenced matter. We write,
with Defendants’ consent, to request an adjournment sine die of the December 27, 2018 pretrial
conference. The parties are proceeding with expert discovery, per the most recent scheduling
order entered on December 3, 2018, and therefore there is no need for a pretrial conference at this
time.

       We thank the Court for its time and attention to this matter.

                                                     Respectfully submitted,




                                                     Michael R. Minkoff, Esq.
                                                         For the Firm

To:    All Counsel via ECF
